DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (6123556).
 	Asakura et al. discloses a braided part connection structure comprising a conductive braid (18); and a conductive member (21) electrically connected and fixed to the braid, wherein the conductive member includes a braid joining portion (25), wherein the braid joining portion includes, at a part of the conductive member in a longitudinal direction of the conductive member, a plurality of openings (between the protruding pair 27) formed at intervals with each other along a direction intersecting the longitudinal direction and a welded portion (27) defined by two adjacent openings of the plurality of openings, and wherein the braid joining portion is provided on the braid in an overlapping manner and the welded portion is welded onto the braid (re claim 1).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, laser-welded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018) (re claims 1 and 5).
 	Asakura et al. does not disclose the conductive member made of a conductive plate material (re claim 1).  However, it would have been obvious to one skilled in the art to form the conductive member of Asakura et al. from a conductive plate material to meet the specific use of the resulting structure since forming a tubular member from a plate material is well-known in the art.  
 	Asakura et al., as modified, also discloses that the braid joining portion is provided at an end of the conductive member, wherein the openings are a plurality of notched holes formed at the end of the conductive member, and wherein the welded portion is a protruding piece defined by two adjacent notched holes (re claim 2); and the conductive member is a connection terminal, wherein the braid is a flexible conductor to which the braid joining portion of the connection terminal is connected, and wherein the braid joining portion is provided on the flexible conductor in an overlapping manner and the welded portions welded onto an end of the flexible conductor (re claim 5).   It is noted that since the connection terminal of Asakura et al. comprises structure and material as claimed, it can be configured to be fitted and electrically connected to a counterpart terminal (re claim 5).

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. in view of Watkins et al. (2019/0334296).
 	Asakura et al. discloses the invention substantially as claimed, see the above rejection, except for the conductive member made of a conductive plate material (re claim 1).  Watkins et al. discloses a conductive member (272, Figs 2A-2C) made of a conductive plate material.  It would have been obvious to one skilled in the art to form the conductive member (21) of Asakura et al. from a conductive plate material as taught by Watkins et al. such that the circumferential dimension of the conductive member can be adjusted accordingly.
 	Re claim 3, Watkins et al. discloses the conductive member (272) comprising a plurality of through holes (between fingers 284) with a bridge piece (284) defined by two adjacent through holes.  It would have been obvious to one skilled in the art to modify the end (25) of the conductive member of Asakura et al. to comprise a plurality of through holes as taught by Watkins et al. to ease the insertion of the conductive member onto the braid.
 	Re claim 4, Asakura et al. discloses the braid being a cylindrical shield braid configured to cover an electric wire along the longitudinal direction of the wire, and the braid joining portion covering an end of the shield braid and the welded portion is welded onto an outer periphery of the shield braid.  Asakura et al. does not disclose the conductive member formed by bending a conductive plate material into a cylindrical shape.  Watkins et al. discloses the conductive member (272) formed by bending the conducive plate material into a cylindrical shape.  It would have been obvious to one skilled in the art to form the conductive member (21) of Asakura et al. from a conductive plate material as taught by Watkins et al. such that the circumferential dimension of the conductive member can be adjusted accordingly.
 	Re claim 5, Asakura et al. discloses the conductive member being a connection terminal, wherein the braid is a flexible conductor to which the braid joining portion of the connection terminal is connected, and wherein the braid joining portion is provided on the flexible conductor in an overlapping manner and the welded portions welded onto an end of the flexible conductor.   It is noted that since the connection terminal of Asakura et al. comprises structure and material as claimed, it can be configured to be fitted and electrically connected to a counterpart terminal.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847